Citation Nr: 1735631	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right ankle prior to November 16, 2015, in excess of 20 percent from November 16, 2015 to October 18, 2016, and in excess of 10 percent beginning October 19, 2016.

2. Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. In a May 2017 letter, the Board advised the Veteran that the VLJ from the June 2014 hearing was unavailable to participate in a decision in his appeal.  The Veteran was offered an opportunity for a hearing before another VLJ.  The letter advised the Veteran that if a response was not received within 30 days, the Board would assume that he did not want another hearing.  To date, the Board has not received a response from the Veteran or his representative; as such, the Board will assume that he does not want another hearing and will proceed accordingly.


FINDING OF FACT

In July 2017, prior to the promulgation of an appellate decision, the Veteran submitted an "Appeals Satisfaction Notice," indicating his desire to withdraw from appeal the remaining issue addressed in the recent supplemental statement of the case (SSOC) (issued in February 2017 on the evaluation of the right ankle disability and entitlement to a TDIU).



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal are met as to the claim for an initial disability rating in excess of 10 percent for degenerative joint disease of the right ankle prior to November 16, 2015, in excess of 20 percent from November 16, 2015 to October 18, 2016, and in excess of 10 percent beginning October 19, 2016. 
38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal are met as to the claim for entitlement to a TDIU.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or authorized representative.  38 C.F.R. § 20.204 (2016).

In July 2017, the Veteran submitted an Appeal Satisfaction Notice in response to a February 2017 Supplemental Statement of the Case, in which he indicated that he was satisfied with the decision made and wanted to withdraw any remaining issues that had been remanded by the Board. 

Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.




ORDER

The appeal is dismissed.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


